NO. 12-19-00310-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 JEREMY DILLON SPENCER,                            §      APPEAL FROM THE 1ST
 APPELLANT

 V.                                                §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                          §      SAN AUGUSTINE COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Jeremy Dillon Spencer, acting pro se, filed a notice of appeal regarding his “motion to
vacate judgment of conviction, request for appointment of counsel, and motion for bench warrant.”
According to the record, the trial court signed a judgment adjudicating guilt on May 29, 2013. In
May 2019, Appellant filed his motion to vacate, request for appointment of counsel, and motion
for bench warrant with the trial court. On September 15, he filed a notice of appeal with this Court.
       On September 13, this Court notified Appellant that the notice of appeal failed to show the
jurisdiction of the Court, namely, there is no final judgment and/or the order being appealed is not
an appealable order. See TEX. R. APP. P. 37.2. We further notified Appellant that the appeal would
be dismissed unless the information was amended on or before October 14 to show the jurisdiction
of the Court. See TEX. R. APP. P. 44.3. On October 15, Spencer provided a response, in which he
complains, in part, that the trial court refuses to enter judgment or hear his motions. He further
states that he believed his case was pending on appeal.
       “[I]n Texas, appeals by either the State or the defendant in a criminal case are permitted
only when they are specifically authorized by statute.” State ex rel. Lykos v. Fine, 330 S.W.3d
904, 915 (Tex. Crim. App. 2011). Moreover, a trial court generally has no duty to rule on “free-
floating” motions unrelated to currently pending actions. Lovelady v. State, No. 12-18-00197-CR,
2019 WL 4196911, at *2 (Tex. App.—Tyler Sept. 4, 2019, no pet.) (mem. op., not designated for
publication). In fact, a trial court has no jurisdiction to rule on a motion when it has no plenary
jurisdiction coming from an associated case. Id. Here, as previously stated, Appellant’s guilt was
adjudicated on May 29, 2013 and the trial court denied his motion for rehearing in June 2013.
Accordingly, the trial court’s plenary power has expired and it lacked authority to consider the
substance of Appellant’s motions. See id. Under these circumstances, we lack jurisdiction to
consider this appeal and, therefore, we dismiss Appellant’s appeal for want of jurisdiction. See
TEX. R. APP. P. 43.2(f).
Opinion delivered October 17, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 17 2019


                                         NO. 12-19-00310-CR


                                  JEREMY DILLON SPENCER,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                  Appeal from the 1st District Court
                       of San Augustine County, Texas (Tr.Ct.No. 13-8384)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.